DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0034], line 1, “106” after “digital radiation detector” should be replaced by --108--.
Appropriate correction is required.
Amendments filed 16 March 2022 to the specification were submitted on 16 March 2022.

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Proposed Amendments) The method of claim 3, wherein [[a]] the characteristic (a limitation recited previously in claim 3) of the two or more detector pixels in the pixel radiation detector upon which the predetermined threshold distance is based includes one or more of detector materials, a detector thickness, a detector pixel size, or a separation distance between detector pixels.
Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The method of claim 3, wherein the threshold distance is a predetermined threshold distance within which a predefined fraction of Compton scattered photons will undergo another Compton scattering event or an absorption via a photoelectric effect.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The method of claim 1, further comprising: 
determining whether an energy measured in any of the two or more detector pixels is within a Compton gap of gamma ray photons incident on the pixel radiation detector; and 
ignoring or not recording the gamma ray detection events which occurred in the two or more detector pixels in response to determining that the energy (a limitation recited in line 2) measured in any of the two or more detector pixels is within the Compton gap of gamma ray photons incident on the pixel radiation detector.
Appropriate correction is required.
Claims 11-13 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The SPECT imaging system of claim 10, wherein [[a]] the characteristic (a limitation recited previously in claim 10) of the two or more detector pixels in the pixel radiation detector 8Application No. 16/875,133Attorney Docket No.: 6903-148US upon which the predetermined threshold distance is based includes one or more of detector materials, a detector thickness, a detector pixel size, or a separation distance between detector pixels.
Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The SPECT imaging system of claim 11, wherein the threshold distance is a predetermined threshold distance within which a predefined fraction of Compton scattered photons will undergo another Compton scattering event or an absorption via a photoelectric effect.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The SPECT imaging system of claim 12, wherein the predetermined threshold distance (a limitation recited previously in claim 10) is defined in terms of a number of detector pixels.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The non-transitory processor-readable medium of claim 15, wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising:
ignoring or not recording the gamma ray detection events (a limitation previously recited in claim 15) which occurred in the two or more detector pixels in response to determining that the gamma ray detection events occurred in the two or more detector pixels separated by more than the threshold distance.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) The non-transitory processor-readable medium of claim 17, wherein [[a]] the characteristic (a limitation recited previously in claim 17) of the two or more detector pixels in the pixel radiation detector upon which the threshold distance is based includes one or more of detector materials, a detector thickness, a detector pixel size, or a separation distance between detector pixels.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The non-transitory processor-readable medium of claim 17, wherein the threshold distance is a predetermined threshold distance within which ninety percent (90%) of Compton scattered photons may travel in detector materials before another Compton scattering event or an absorption via a photoelectric effect.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: an analyzer unit in claim claims 8-14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the two or more gamma ray detection events” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 8 recites a limitation “the two or more gamma ray detection events” in lines 15-16, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites a limitation “the two or more gamma ray detection events” in line 12, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Response to Amendment
Applicant’s amendments filed 16 March 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 1-7 have been fully considered.  The objections of claims 1-7 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 3-6 have been fully considered.  The objections of claims 3-6 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 5 and 6 have been fully considered.  The objection of claims 5 and 6 has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 8-14 have been fully considered.  The objections of claims 8-14 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 10-13 have been fully considered.  The objections of claims 10-13 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 12 and 13 have been fully considered.  The objection of claims 12 and 13 has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 13 have been fully considered.  The objection of claim 13 has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 15-20 have been fully considered.  The objections of claims 15-20 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 17-19 have been fully considered.  The objections of claims 17-19 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claim 14 have been fully considered.  The rejection of claim 14 under 35 U.S.C. 101 has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 1-20 have been fully considered.  The rejection of claims 1-20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 16 March 2022 with respect to claims 3-6, 10-13, and 17-19 have been fully considered.  The rejection of claims 3-6, 10-13, and 17-19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin et al. (U. S. Patent No. 11,191,510 B2) disclosed an imaging system and a method based on a multiple-gamma-photon coincident event.
Zhan et al. (U. S. Patent No. 10,952,698 B2) disclosed a method and an apparatus comprising photon-counting X-ray detectors having for spatially-varying energy-bin thresholds.
Takahashi et al. (U. S. Patent No. 7,626,172 B2) disclosed a nuclear medical diagnosis apparatus.
Suhami (U. S. Patent No. 7,304,309 B2) disclosed radiation detectors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884